Citation Nr: 1531695	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  08-01 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for post-inflammatory hyperpigmentation, to include as a result of exposure to herbicides and/or radiation.
 
2.  Entitlement to service connection for residuals of removal of gallstones and gallbladder, to include as a result of exposure to herbicides and/or radiation.

3.  Entitlement to service connection for a disability manifested by dizziness, to include as a result of exposure to herbicides and/or radiation.

4.  Entitlement to service connection for diabetes mellitus, to include as a result of exposure to herbicides and/or radiation.
 
5.  Entitlement to service connection for nerve damage in the head, to include as a result of exposure to herbicides and/or radiation.
6.  Entitlement to service connection for hypertension, to include as a result of exposure to herbicides and/or radiation. 

7.  Entitlement to service connection for asthma, to include as a result of exposure to herbicides and/or radiation.
 
8.  Entitlement to service connection for a heart disability, to include as a result of exposure to herbicides and/or radiation. 

9.  Entitlement to service connection for impotence, to include as a result of exposure to herbicides and/or radiation.
 
10.  Entitlement to service connection for a disability manifested by constipation, to include as a result of exposure to herbicides and/or radiation.
 
11.  Entitlement to service connection for an eye disability, to include as a result of exposure to herbicides and/or radiation.



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from July 1955 to July 1958 and from March 1962 to January 1966.  He died in May 2014 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007, October 2008, March 2010, and August 2010 rating decisions of the VA Regional Office (RO) in Roanoke, Virginia.  

As noted above, the Veteran died in May 2014.  If a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title may, not later than one year after the date of death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion. 38 U.S.C.A. § 5121A(a). 

In October 2014, the appellant filed her application for Dependency and Indemnity Compensation (DIC).  In April 2015, the appellant was determined to be eligible for substitution.  See 38 U.S.C.A. § 5121A(a)(1).  Therefore, the Board finds that the appellant has been properly substituted as the claimant for purposes of processing the Veteran's claims to completion.

In August 2011, the Veteran and appellant testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

A Board decision in May 2012 denied the Veteran's claims except for service connection for a disability manifested by constipation and service connection for gastroesophageal reflux disease (GERD), which were remanded.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in September 2013, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's decision and remand the case for readjudication in accordance with the JMR.

The JMR addressed the decision of the Court in Bryant, which held that the provisions of 38 C.F.R. § 3.103(c)(2) require a "Board hearing officer" to explain the issue and suggest the admission of evidence that may have been overlooked.  Effective August 23, 2011, VA amended its hearing regulations to clarify that the regulatory provisions governing hearings before the Agency of Original Jurisdiction (AOJ) do not apply to hearings before the Board.  Board hearings were instead to be governed by the hearing provisions in 38 C.F.R. Part 20, subpart H. See 76 Fed. Reg. 52,572 (Aug. 23, 2011).  On September 9, 2011, the National Organization of Veterans' Advocates (NOVA) petitioned the United States Court of Appeals for the Federal Circuit (Federal Circuit) for direct review, and asserted that the hearing clarification rule was procedurally invalid because it was not promulgated pursuant to the notice-and-comment procedures prescribed under 5 U.S.C. § 503 of the Administrative Procedure Act. 

In order to moot NOVA's petition for review, VA agreed to repeal the hearing clarification rule, and further agreed that, prior to the repeal of this rule, it will not apply the provisions of the hearing clarification rule to appeals before the Board.  In accordance with this agreement, prior to the repeal of the hearing clarification rule, Veterans Law Judges (VLJs) and Acting VLJs should not apply the provisions of the hearing clarification rule to appeals before the Board, and should apply the interpretation of VA's hearing regulations announced by the Court in Bryant.  That interpretation is that VLJs and Acting VLJs conducting hearings have "a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim" and "must suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record."  Bryant, 23 Vet. App. at 496; see VAOGCPREC 22-12 (April 4, 2012).

The JMR noted that part of VA's Proposed Plan included VA's promise to vacant any affected Board decision and provide each affected claimant a new hearing.  For cases before the Court, the opportunity for a JMR to reacquire jurisdiction over such cases was provided.  As such, in this case, a JMR was agreed upon, and the JMR noted that the claim should be remanded to the Board "for a new decision and, should the Appellant request it, a new hearing."  It should be noted that the prior decision was noted to be among the appeals identified, but the previous decision did not apply the hearing clarification rule.  Further, neither the Veteran prior to his death, or the appellant since his death, requested a new hearing.  Rather, in January 2014, the Veteran's representative submitted additional evidence without a waiver of AOJ review, and requested that the case be remanded for AOJ review of the new evidence. 

In May 2012, the Board remanded the issue of service connection for a disability manifested by constipation to obtain treatment records and afford the Veteran a VA examination.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Following the Board's remand development for the issue of service connection for GERD, service connection for that disability was subsequently granted in a May 2014 rating decision.  Therefore, that issue is no longer on appeal.  

As noted above, in January 2014, the attorney who had been representing the Veteran prior to his death submitted additional evidence consisting of articles regarding health risks from radiation exposure and requested that the AOJ review that evidence in the first instance.  The Board remanded the case in April 2014 for the AOJ to review the additional evidence, which was done in a May 2014 supplemental statement of the case.  

The Board observes that the appellant has not appointed a representative.  An April 2015 letter from the RO to the appellant informing her that she was being substituted for the Veteran in the current appeal shows that no there was no record of her appointing a representative.  This letter also noted that she could obtain more information regarding representatives, but there is no indication that she has sought such information.  Under these facts, the Board finds that the appellant has been provided adequate information regarding obtaining a representative.  Consequently, the Board considers the appellant to be pro se in this appeal.  


FINDINGS OF FACT

1.  The June 1966 rating decision that denied service connection for post-inflammatory hyperpigmentation was not appealed and is final.
 
2.  Additional evidence associated with the claims file since the June 1966 rating decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim for service connection for post-inflammatory hyperpigmentation, and/or does not raise a reasonable possibility of substantiating the claim.
 
3.  The preponderance of the evidence is against a finding that the Veteran was exposed to herbicides during service. 

4.  The preponderance of the evidence is against a finding that the Veteran was exposed to ionizing radiation during service or qualifies as a radiation-exposed veteran. 

5.  Removal of gallstones and gallbladder, a disability manifested by dizziness, diabetes mellitus, nerve damage in the head, hypertension, asthma, a heart disability, impotence, a disability manifested by constipation, and an eye disability were not present until many years after service and there is no credible evidence that any of these conditions were related to the Veteran's service. 

CONCLUSIONS OF LAW

1.  The June 1966 rating decision for post-inflammatory hyperpigmentation is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).
 
2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for post-inflammatory hyperpigmentation.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).
 
3.  The criteria for establishing service connection for residuals of removal of gallstones and gallbladder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2014).
 
4.  The criteria for establishing service connection for a disability manifested by dizziness have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2014).
 
5.  The criteria for establishing service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2014).
 
6.  The criteria for establishing service connection for nerve damage in the head have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2014).
 
7.  The criteria for establishing service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2014).
 
8.  The criteria for establishing service connection for asthma have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2014).
 
9.  The criteria for establishing service connection for a heart disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2014).

10.  The criteria for establishing service connection for impotence have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2014).

11.  The criteria for establishing service connection for a disability manifested by constipation have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2014).

12.  The criteria for establishing service connection for an eye disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

The RO provided notice to the Veteran in May 2007, April 2008, November 2008, November 2009, and May 2010 letters regarding what information and evidence is needed to substantiate his claims for service connection, to include the need to submit new and material evidence to reopen the claim of entitlement to service connection for post-inflammatory hyperpigmentation, as well as advising the Veteran of the basis for the prior denial of service connection for that disability.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  These letters also advised as to what information and evidence must be submitted by the Veteran, and the types of evidence that will be obtained by VA.  These letters further provided the Veteran with notice of the information and evidence needed to establish a disability rating and an effective date for his claimed disabilities.  The claims were last adjudicated in May 2014.  The notice sent to the Veteran during his life satisfied the duty as to the appellant.  See 38 C.F.R. § 3.1010(f).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran. 

The Board notes that some of the service records from the Veteran's first enlistment (in the Army) were destroyed in an accidental fire.  Service treatment and personnel records from his second enlistment (in the Air Force) have been obtained as have a few records from his first enlistment.  The Board is mindful that in a case such as this VA has a heightened obligation to assist the Veteran in the development of his claims.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  VA has requested service treatment records, service personnel records, records of exposure to herbicides, and records of exposure to radiation during the Veteran's first period of service.  However, these records are unavailable.  The Veteran was advised of this in a June 2008 letter. 

The information and evidence that have been associated with the claims file include the Veteran's available service treatment records and service personnel records, VA treatment records and an examination report, private treatment records, a lay statement from the appellant, and hearing testimony. 

The Veteran's attorney-representative had argued that additional development should be undertaken regarding his claimed exposure to radiation and herbicides. The attorney stated that there was a potential violation of 38 C.F.R. § 3.311 regarding the duty to assist in determining potential radiation exposure.  That regulation is for claims based on exposure to ionizing radiation.  The Veteran had not alleged exposure to ionizing radiation and there is no evidence that the contended radiation exposure was of the ionizing type.  Instead, the Veteran argued that he was exposed to radiation from radar.  In addition, the development outlined in38 C.F.R. § 3.311 applies to radiogenic diseases as defined by the regulation.  There is no evidence that the Veteran had been diagnosed as having a radiogenic disease as defined by this disease.  For these reasons, the provisions of 38 C.F.R. § 3.311 do not apply.  Regarding herbicide exposure, VA has reviewed a list of herbicide use and test sites outside Vietnam provided by the Department of Defense.  There is no indication that additional development regarding the claimed herbicide exposure is needed given the information provided by the Department of Defense.  VA has met its duty to assist in regards to the Veteran's claimed exposure to radiation and herbicides. 

The Board notes that the Veteran had not been afforded VA examinations concerning the claims for entitlement to service connection for removal of gallstones and gallbladder, a disability manifested by dizziness, diabetes mellitus, nerve damage in the head, hypertension, asthma, a heart disability, impotence, and an eye disability or for the claim that new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for post-inflammatory hyperpigmentation.  Since his death, medical opinions regarding those issues have not been obtained.  The Board, however, finds that no such opinions are required in this case.  VA is not required to provide a new medical examination/opinion of a claimant seeking to reopen a previously and finally disallowed claim unless new and material evidence had been presented.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1342-1343 (Fed. Cir. 2003).  For reasons discussed below, the Board finds that new and material evidence has not been received sufficient to reopen the claim for entitlement to service connection for post-inflammatory hyperpigmentation.  As such, an opinion is not required in connection with that claim.

Regarding the claims for service connection on the merits, VA is obliged to provide an examination or to obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Except for the issue of service connection for a disability manifested by constipation, as discussed below, there is simply no credible evidence that any of the claimed disabilities might be related to the Veteran's service, to include through regulatory presumptions.  As such, there is no duty for VA to obtain a medical opinion relating to any of those claims.

As for the issue of service connection for a disability manifested by constipation, a pertinent VA examination was obtained in August 2013.  38 C.F.R. § 3.159(c)(4).  The VA examination obtained in this case is sufficient, as the examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered a well-supported opinion based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue of service connection for a disability manifested by constipation has been met.  38 C.F.R. § 3.159(c)(4). 

As noted above, the Veteran and his spouse testified before the undersigned.  During the hearing, the undersigned, along with the attorney-representative, addressed the Veteran's contentions.  Specifically, the Veteran's attorney detailed at the hearing, and the undersigned summarized, the Veteran's contentions that VA has a duty to further assist in this case by developing for evidence of herbicide exposure and to apply the regulatory presumption for herbicide and radiation exposure contained in 38 C.F.R. §§ 3.307, 3.309, 3.311.  See Board Transcript at pages 3-4.  Based on review of this testimony detailing the evidence and contentions discussed, the Board finds that there was substantial compliance with the holding of Bryant.  As noted in the Introduction, following the JMR, no new request for a hearing was received.

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  The appellant has also been provided with a meaningful opportunity to participate in the claims process and appeared at the hearing and submitted a statement on the Veteran's behalf.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the appellant.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., calculi of the gallbladder, cardiovascular-renal disease, including hypertension, and diabetes mellitus) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

As provided by 38 U.S.C.A. § 1154(a), VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  With specific regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr, 21 Vet. App. 308.  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks probative value merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	A.  New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In Shade v. Shinseki, 24 Vet. App 110, 117 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  The Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Id. at 121.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  Id. 

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

Service connection for post-inflammatory hyperpigmentation was previously denied by a rating decision in June 1966.  The claim was denied because there was no factual or documented basis associated with the Veteran's service to account for the present skin condition.  In other words, there was no evidence linking a present skin disorder to service.  The Veteran was notified of this decision in July 1966 and did not appeal.  Thus, the June 1966 decision is final.  See 38 C.F.R. §§ 20.302, 20.1103. 

The evidence received after the June 1966 rating decision became final includes VA and private treatment records, service treatment records from the Veteran's first period of service, service personnel records from the Veteran's second period of service, statements and testimony by the Veteran, and a letter from the appellant. 

Since the last final denial, the Board has received additional service treatment records from the Veteran's first period of service and additional service personnel records from the Veteran's second period of service.  The Board is cognizant of the provisions of 38 C.F.R. § 3.156(c) (2014) which generally note that when relevant service records are received after a final denial VA will review the claim on the merits whether or not new and material evidence has been submitted.  In this case, none of the additional service records note any complaint, diagnosis, or treatment for a skin disorder, nor do they document an event which may have resulted in a skin disorder (such as exposure to herbicides).  As such, these records are not relevant to the claim.  As the records are not relevant, new and material evidence is still needed to reopen the finally adjudicated claim. 

It is noted that the VA treatment records detailing the Veteran's skin condition shortly after separation from service were of record at the time of the last final denial and are therefore not new.  The newly received VA and private treatment records do not suggest that the Veteran had any skin disorder that might be related to his military service.  A March 2008 VA treatment record does note dry skin, although the Veteran only reported that his hands had been pretty dry for the last few weeks.

The Veteran's statements and testimony are essentially the same as those put forth in the previously denied claim - that he had skin lesions right after service with treatment at VA in 1966.  Such statements are not new as they were considered at the time of the last final denial.  The Veteran had not indicated that he had had ongoing skin problems since service; in fact, no lay or medical evidence shows any recent post-inflammatory hyperpigmentation.  At the Veteran's hearing, he testified that his skin problems in 1966 went away after about three years of treatment by VA. 

While the Veteran asserted during this appeal that radiation or herbicide exposure may have caused a skin disability, there is no objective evidence of exposure to radiation or herbicides during service and certainly no evidence that the Veteran had a skin disorder prior to his death related to working around radar or being sprayed with a substance by an airplane, assuming these situations took place.  Further, as discussed in greater detail elsewhere in this decision, the presumptive provided by 38 C.F.R. §§ 3.307, 3.309, 3.311 regarding herbicide and radiation exposure do not apply to the facts of this case.  In addition, these new etiological theories, by themselves, do not constitute new and material evidence.  See Velez v. Shinseki, 23 Vet. App. 199 (2009); Ashford v. Brown, 10 Vet. App. 120, 123 (1997).

The new statement from the appellant does not indicate that the Veteran had a skin disability or that he had had a skin disability since service.  Instead, the appellant notes that "the treatments [shortly after service] took over a year and a half to get rid of the problem of my husband['s]... skin [condition]."  This suggests that the Veteran's skin disorder resolved in the 1960's. 

As there continues to be no evidence showing that the Veteran had a skin disorder during the appeal period and prior to his death that might be related to his service, the Board concludes that new and material evidence has not been received to reopen the claim.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

	B.  Presumptive Service Connection

If a veteran was exposed to Agent Orange or another herbicide agent, service connection for any of the conditions listed under 38 C.F.R. § 3.309(e) will be presumed if the condition becomes manifest to a degree of 10 percent disabling or more.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

In this case, the Veteran asserted that he was sprayed with herbicides by a plane conducting a routine flight over a radar site in Okinawa.  The Board notes that the Veteran did not have any foreign service during his first period of service and was assigned a military occupational specialty of television repair.  During his second period of service he travelled to Okinawa and worked as a radar repairman.  Thus, the exposure to herbicides described by the Veteran would have happened during his second period of service and the missing service records from his first period of service would not show any exposure to herbicides. 

Service records from the Veteran's second period of service do not document any exposure to herbicides.  The Veteran's attorney-representative contended that VA should contact the Joint Services Records Research Center (JSRRC) to determine whether herbicides were sprayed in Okinawa while the Veteran was stationed there.  In December 2009, the RO reviewed a list of herbicide use and test sites outside Vietnam provided by the Department of Defense and associated documents regarding these findings with the claims file.  There was no evidence from the Department of Defense that herbicides were stored, tested, or used on the island of Okinawa.  It is noted that the Department of Defense list does not contain any references to routine base maintenance activities such as range management, brush clearing, weed killing, etc.  However, VA has been advised by the Department of Defense that such small scale non-tactical herbicide applications have not been compiled into a list and records of such activity have not been kept.

The Board finds it unnecessary to contact JSRRC as information from the Department of Defense already indicates that records of small scale non-tactical herbicide application, such as that described by the Veteran, were not compiled into a list and no records of such activity have been kept.  In short, there is no competent evidence of exposure to herbicides or evidence that leads to the lending of the presumption.  Although the Board has carefully and sympathetically considered the Veteran's statements during his lifetime and those of the appellant, the lay evidence does not provide the basis for finding that the sprayed substance was one of the herbicides contemplated by the regulations and neither the Veteran nor the appellant have been shown to have the expertise to identify herbicides.

Given the above, the Board finds that the preponderance of the evidence is against a finding that the Veteran was exposed to herbicides during his service.  Thus, the presumptions related to herbicide exposure are not for consideration in this case.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The Veteran also asserted that he was exposed to radiation while working on radar.  Specifically, he stated that while working in Okinawa as a radar repairman he was often ordered to exit an area near the radar that was shielded from radiation in order to check on the antenna, and that he had to watch the rotation of the antenna.  He believed that the military was conducting an experiment on him.

As with the claimed herbicide exposure, the Veteran had claimed exposure to radiation during his second period of service.  Thus, any missing service records from his first period of service would not show radiation exposure. 

As noted above, exposure to radiation from radar, rather than exposure to ionizing radiation, is claimed.  Thus, the presumptions and development in 38 C.F.R. § 3.311 (Claims Based on Exposure to Ionizing Radiation) are not applicable.  In addition, the Veteran had not claimed, and there is no other evidence, that he had been diagnosed as having a radiogenic disease as defined by 38 C.F.R. § 3.311.  38 C.F.R. § 3.311 provides a list of radiogenic diseases, and the claimed disabilities are not among the diseases listed.

There is another presumption of service connection for radiation-exposed veterans found in 38 C.F.R. § 3.309(d).  If a veteran exposed to radiation during active duty later develops one of the diseases listed in 38 C.F.R. § 3.309(d)(2), a rebuttable presumption of service connection arises.  See 38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. § 3.309. 

Initially, the Board notes that the diseases listed in 38 C.F.R. § 3.309(d)(2) include certain cancers, leukemia, multiple myeloma, lymphomas, and bronchiolo-alveolar carcinoma.  None of the Veteran's claimed disabilities are included in this list.  Thus, the presumptions found in 38 C.F.R. § 3.309(d) are not for consideration.  In addition, the presumptions in 38 C.F.R. § 3.309(d) are only available for radiation-exposed veterans.  A "radiation- exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.

"Radiation-risk activity" is defined to mean: onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war in Japan that resulted in an opportunity for exposure to ionizing radiation comparable to that of veterans who were in the occupation forces of Hiroshima or Nagasaki during the period August 6, 1945, to July 1, 1946; certain service on the grounds of gaseous diffusion plants located in Paducah, Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; in certain circumstances, service before January 1, 1974, on Amchitka Island, Alaska; or, certain circumstances, service in a capacity which, if performed as an employee of the Department of Energy, would qualify the individual for inclusion as a member of the Special Exposure Cohort under section 3621(14) of the Energy Employees Occupational Illness Compensation Program Act of 2000 (42 U.S.C. § 7384l(14)).  See 38 C.F.R. § 3.309(d)(ii).

The evidence does not show and the Veteran had not claimed participation in any of the above radiation-risk activities.  As the Veteran did not participate in a radiation-risk activity as defined by regulation, he was not a radiation-exposed veteran and the presumptive provisions of section 1112(c) and 38 C.F.R. § 3.309(d) are not available in this case.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and certain disabilities, such as arteriosclerosis (additional diseases are also listed as chronic), calculi of the gallbladder, hypertension, diabetes mellitus, or organic diseases of the nervous system become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1131, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  As discussed below, none of the claimed disabilities manifested in the first year after separation from a period of service. 

      C.  Service Connection on a Direct Basis

Notwithstanding the above, the Federal Circuit has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994), rev'd in part, Combee v. Principi, 4 Vet. App. 78 (1993).  In other words, the fact that a veteran may not meet the requirements for service connection on a presumptive basis does not in and of itself preclude the establishment of service connection, as entitlement may alternatively be established on a direct basis.

The Board notes that the Veteran had not submitted any competent, non-speculative evidence suggesting that his exposure to radar caused or aggravated any of the claimed disabilities.  Prior to the Veteran's death, his representative submitted medical literature regarding health risks from radar exposure.  However, this evidence is general in nature and does not relate the Veteran's claimed disabilities to his military service.  Additionally, although the Veteran had generally referred to a doctor providing such an opinion, the opinion as described only noted radiation as a possible cause of disability.  Thus, the opinion as described was speculative in nature.  Further, the Veteran had not provided the name of this clinician - thus, precluding VA assisting in obtaining the noted opinion.  Also of importance, such an opinion would not provide evidence that the Veteran was exposed to radiation or herbicides - the underlying basis needed to substantiate a claim on a direct basis.
Additionally, the Board finds the Veteran's statements as to historical symptomatology or statement regarding prior doctor statements to be lacking credibility.  After the Veteran reported to the emergency room in November 2007 complaining of shooting pain across the left temple area, it was noted that he was a poor historian and that the physician had trouble getting a good history.  One of the Veteran's complaints in December 2007 was progressive memory problems, and the impression at that time included mild cognitive impairment.  During hospitalization in January 2009, a physician described the Veteran as a very poor historian. Moreover, the Veteran claimed during this appeal that he had had dizziness and shooting pain in the face and head since service.  This, however, conflicts with his statements at the time of his separation from service when he denied having had problems with dizziness, frequent or severe headaches, and neuritis.  For these reasons, the Board is finding the lay  statements as to historical symptoms and continuity of symptomatology to be lacking credibility.

		
      
1.  Removal of Gallstones and Gallbladder

Service treatment records show no complaints, diagnosis, or treatment related to gallstones or the gallbladder.  The Veteran denied having trouble with his gallbladder or with gallstones in October 1964 and at his separation examination in November 1965.  Clinical evaluations at separation did not reflect any problems with gallstones or the gallbladder. 

The Veteran was afforded a VA examination in May 1966, shortly after his separation from service.  A gallbladder study was performed and it was noted that the gallbladder opacified homogenously and without evidence of calculi and appeared to respond normally to a cholagogue. 

Imaging performed at a private facility in January 2009 revealed multiple gallstones.  The Veteran had a laparoscopic cholecystectomy (removal of gallbladder) and an intraoperative cholangiogram performed in May 2009.
Problems with gallstones and the gallbladder were not present during service or for years thereafter.  In fact, after review of X-rays of the area taken shortly after the Veteran's separation from service it was specifically noted that there was no evidence of calculi.  The Veteran did not develop any problems with gallstones until approximately 50 years after his separation from service.

The only evidence that any problems with gallstones or the gallbladder were related to the Veteran's service is his own statements.  He had not alleged ongoing symptomatology associated with his gallbladder; instead, he asserted that he developed gallstones and had to have his gallbladder removed because of exposure to radiation and herbicides.  This assertion has been discussed above.  In summary, there is no competent and credible evidence indicating a relationship between gallstone and gallbladder difficulties and the Veteran's service and the claim must be denied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2014). 

      2.  Disability Manifested by Dizziness

In a June 2007 statement, the Veteran reported that after being exposed to radar on one occasion he felt weak and dizzy.  The Veteran also contended that the nerve damage in his head caused dizziness, and that the dizziness was actually a symptom of that disability. 

Service treatment records show no complaints, diagnosis, or treatment related to dizziness.  The Veteran denied having dizziness in October 1964 and at his separation examination in November 1965.  Clinical evaluations at separation did not reflect any problems with dizziness.

At the Veteran's May 1966 VA examination, dizziness was not noted. 

A March 2003 private treatment record shows a complaint of dizziness; the diagnosis was benign positional vertigo secondary to hypertension.  A private treatment record from November 2005 notes dizziness probably secondary to Meniere's disease.  During VA treatment in February 2007, the Veteran reported having dizziness since 1966 which he felt was from nerve damage due to radiation exposure.  The assessment was dizziness. 

As discussed above, the Veteran's report of dizziness starting during service and continuing to the present have been discounted as they were in conflict with his statements during service and the Veteran had been described as a poor historian during this appeal.  Moreover, the preponderance of the evidence is against a finding that the Veteran was exposed to herbicides or ionizing radiation and he had submitted no credible evidence suggesting that his complaints of dizziness were related to exposure to radar.  There is no documented complaints of dizziness until 2007, which is decades after the Veteran's separation from service.  As there is no competent and credible evidence suggesting that the onset of the Veteran's dizziness was during service or that the dizziness is otherwise related to service, the claim must be denied. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2014).

      3.  Diabetes Mellitus

Service treatment records show no complaints, diagnosis, or treatment related to diabetes.  The Veteran denied having sugar or albumin in urine in October 1964 and at his separation examination in November 1965.  Clinical evaluations at separation did not reflect diabetes. 

At the Veteran's May 1966 VA examination, it was noted that the Veteran had no history of diabetes.  Laboratory tests of albumin and sugar were negative. 

Treatment records reflect that the Veteran was first diagnosed as having diabetes in the early 1980's.  For example, an April 2007 VA treatment record notes the Veteran's report of diabetes for 25 years and a May 2004 private treatment record notes the Veteran's report of diabetes for approximately 20 years. 

Diabetes was not present during service or for years thereafter.  In fact, the Veteran reported no history of diabetes at a VA examination shortly after his separation from service and no indication of diabetes was found at that time.  The Veteran appears to have first developed diabetes almost 25 years after his separation from service.

The only evidence suggesting that diabetes was related to the Veteran's service is his own statements.  He had not alleged ongoing symptomatology associated with diabetes; instead, he asserted that he developed diabetes because of exposure to radiation and herbicides.  This assertion has been discussed above.  In summary, there is no competent and credible evidence indicating a relationship between diabetes and the Veteran's service and the claim must be denied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2014).

      4.  Nerve Damage in the Head

Service treatment records show no complaints, diagnosis, or treatment related to any nerve damage in the head.  The Veteran denied having headaches or neuritis in October 1964 and at his separation examination in November 1965.  Clinical evaluations at separation did not reflect any problems with nerve damage in the head. 

At the Veteran's May 1966 VA examination, it was noted that reflexes were normal. No nerve damage was reported.

Beginning in 2007, VA treatment records reflect the Veteran's complaints of sharp shooting pain in the face and head, which he claims began after he was exposed to radiation in the military.  In May 2008 he reported having head and face pain after being exposed to Agent Orange and microwave radiation.  These symptoms were diagnosed as trigeminal neuralgia. 

As discussed above, the Veteran's report of pain in the face and head starting during service and continuing to his death have been discounted as they were in conflict with his statements during service and the Veteran had been described as a poor historian.  Moreover, the preponderance of the evidence is against a finding that the Veteran was exposed to herbicides or ionizing radiation and he had submitted no credible evidence suggesting that his complaints of pain in the face and head were related to exposure to radar.  There is no documented complaints of pain in the face and head until 2007.  As there is no competent and credible evidence suggesting that the onset of the Veteran's pain in the face and head was during service or that the dizziness was otherwise related to service, the claim must be denied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2014).
 
      5.  Hypertension

Hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm) or greater, and isolated systolic hypertension is defined as systolic blood pressure that is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  To support a diagnosis of hypertension the blood pressure readings must be taken two or more times on at least three different days.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2014). 

Service treatment records show no complaints, diagnosis, or treatment related to high blood pressure or hypertension.  The Veteran denied having high or low blood pressure in October 1964 and at his separation examination in November 1965.  Blood pressure in October 1964 was 118/89 and at separation was 134/74. 

At the Veteran's May 1966 VA examination, blood pressure was measured at 120/70. 

A diagnosis of hypertension is shown in VA records as early as 2007.  Private treatment records show a diagnosis of hypertension as early as 2003.  However, records suggest that hypertension was diagnosed even earlier than that.  For example, a May 2004 private treatment record notes a history of hypertension for approximately 20 years. 

Hypertension was not present during service or for years thereafter.  In fact, at a VA examination shortly after his separation from service, the Veteran's blood pressure was 120/70.  The Veteran appears to have first developed hypertension around 25 years after his separation from service.

The only evidence suggesting that hypertension was related to the Veteran's service is his own statements.  He had not alleged ongoing symptomatology associated with hypertension; instead, he asserted that he developed hypertension because of exposure to radiation and herbicides.  This assertion has been discussed above.  In summary, there is no competent and credible evidence indicating a relationship between hypertension and the Veteran's service and the claim must be denied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2014).

The Veteran had also claimed that he had hypertension secondary to diabetes.  Service connection for diabetes is being denied by this decision.  Hence, any claim for service connection secondary to diabetes must fail.  See 38 C.F.R. § 3.310.

      6.  Asthma

Service treatment records show no complaints, diagnosis, or treatment related to asthma.  The Veteran denied having asthma in October 1964 and at his separation examination in November 1965.  Clinical evaluations at separation did not reflect any asthma. 

At the Veteran's May 1966 VA examination, evaluation of the respiratory system did not reveal any asthma.  VA records reflect a diagnosis of asthma as early as February 2007. 

Asthma was not present during service or for years thereafter.  In fact, the Veteran denied having asthma at separation and a respiratory examination performed by VA shortly after his separation from service did not reveal any asthma.  The Veteran appears to have first developed asthma decades after his separation from service.

The only evidence suggesting that asthma was related to the Veteran's service is his own statements.  He had not alleged ongoing symptomatology associated with asthma; instead, he asserted that he developed asthma because of exposure to radiation and herbicides.  This assertion has been discussed above.  In summary, there is no competent and credible evidence indicating a relationship between asthma and the Veteran's service and the claim must be denied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2014).

      7.  Heart Disability

Service treatment records show no complaints, diagnosis, or treatment related to any heart disability.  The Veteran denied having palpitation or pounding heart in October 1964 and at his separation examination in November 1965.  Clinical evaluations at separation did not reflect any problems with his heart. 

At the Veteran's May 1966 VA examination, evaluation of the cardiovascular system did not reveal any heart disability. 

The Veteran had an anterior apical myocardial infarction in May 2004.  A diagnosis of coronary artery disease is noted in VA records as early as February 2007. 

A heart disability was not present during service or for years thereafter.  In fact, evaluation of the cardiovascular system at separation and at a VA examination shortly after the Veteran's separation from service revealed no heart disability.  The Veteran appears to have first developed a heart disability decades after his separation from service.

The only evidence suggesting that a heart disability was related to the Veteran's service is his own statements.  He had not alleged ongoing symptomatology associated with a heart disability; instead, he asserted that he developed a heart disability because of exposure to radiation and herbicides.  This assertion has been discussed above.  In summary, there is no competent and credible evidence indicating a relationship between a heart disability and the Veteran's service and the claim must be denied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2014).
The Veteran had also claimed that he had a heart disability secondary to diabetes. Service connection for diabetes is being denied by this decision.  Hence, any claim for service connection secondary to diabetes must fail.  See 38 C.F.R. § 3.310.

      8.  Impotence

Service treatment records show no complaints, diagnosis, or treatment related to impotence.  Clinical evaluations at separation did not reflect any problems with impotence. 

At the Veteran's May 1966 VA examination, there was no indication that the Veteran suffered from impotence.  In September 2007, the Veteran reported being impotent for the past 25 years. 

There is no evidence, lay or medical, of impotence during service or until around 25 years after the Veteran's separation from service. 

The only evidence suggesting that impotence was related to the Veteran's service is his own statements.  He had not alleged ongoing symptomatology associated with impotence; instead, he asserted that he developed impotence because of exposure to radiation and herbicides.  This assertion has been discussed above.  In summary, there is no competent and credible evidence indicating a relationship between impotence and the Veteran's service and the claim must be denied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2014).

		9.  Disability Manifested by Constipation

Service treatment records show that the Veteran was constipated in April 1965.  Clinical evaluations at separation did not reflect any problems with constipation. 

At the Veteran's May 1966 VA examination, there was no indication that the Veteran suffered from constipation.  Treatment records in May 2008, September 2008, and January 2009 reflect complaints of constipation.  In January 2009, it was noted that the Veteran had a long standing history of constipation.  A March 2009 private treatment record shows that the Veteran reported being constipated for 30 years.  

The Veteran was afforded a VA examination in August 2013.  He reported having recurrence of constipation following the 1965 episode.  Following examination, the examiner opined that the claimed condition was less likely as not proximately due to or the result of the Veteran's military service.  The examiner noted that discharge paperwork in November 1965 did not state that the Veteran had frequent constipation or chronic constipation.  

The only evidence suggesting that a disability manifested by constipation was related to the Veteran's service is his own statements.  Although he reported a long standing history of constipation in January 2009 and recurring constipation to the VA examiner, the examiner provided a negative nexus opinion.  As this opinion was formed after interviewing and examining the Veteran, as well as reviewing the evidence, the Board accords it great probative value.  It is also uncontradicted.  As for the Veteran's assertion that he developed a disability manifested by constipation because of exposure to radiation and herbicides, this assertion has been discussed above.  In summary, there is no competent and credible evidence indicating a relationship between a disability manifested by constipation and the Veteran's service and the claim must be denied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2014).
      10.  Eye Disability

Service treatment records show no complaints, diagnosis, or treatment related to an eye disability.  The Veteran denied having eye trouble in October 1964 and at his separation examination in November 1965.  Clinical evaluations at separation did not reflect any problems with the eyes. 

At the Veteran's May 1966 VA examination, evaluation of the eyes revealed no disabilities. 

A private treatment record from August 2000 indicates that the Veteran had a branch retinal vein occlusion in the left eye at that time.  The physician noted diabetes and hypertension as undoubtedly being contributory.  Optic nerves were suspicious for glaucoma. 

VA treatment records show a myriad of diagnoses related to the eye, including diabetic retinopathy, glaucoma, cataracts, vessel occlusion with sclerosis (left eye), posterior vitreous detachment with syneresis, atherosclerotic retinopathy, pre-retinal hemorrhage, and refractive error.  These disabilities are first recorded in VA records in 2007. 

An eye disability was not present during service or for years thereafter.  In fact, evaluation of the eyes at separation and at a VA examination shortly after the Veteran's separation from service revealed no disability.  The Veteran appears to have first developed an eye disability decades after his separation from service.

The only evidence suggesting that an eye disability was related to the Veteran's service is his own statements.  He had not alleged ongoing symptomatology associated with an eye disability; instead, he asserted that he developed an eye disability because of exposure to radiation and herbicides.  This assertion has been discussed above.  In summary, there is no competent and credible evidence indicating a relationship between an eye disability and the Veteran's service and the claim must be denied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2014).


ORDER

New and material evidence having not been received, the claim of entitlement to service connection for post-inflammatory hyperpigmentation is not reopened, and the appeal is denied.

Entitlement to service connection for residuals of removal of gallstones and gallbladder is denied.

Entitlement to service connection for a disability manifested by dizziness is denied.

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for nerve damage in the head is denied.

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for asthma is denied.

Entitlement to service connection for a heart disability is denied. 

Entitlement to service connection for impotence is denied.

Entitlement to service connection for a disability manifested by constipation is denied. 

Entitlement to service connection for an eye disability is denied.



____________________________________________
Nathaniel J. Doan 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


